             Case 1:21-cv-02202-JPC Document 7 Filed 03/16/21 Page 1 of 1


                  M OUND C OTTON W OLLAN & G REENGRASS                             LLP
                                          COUNSELLORS AT LAW
                                                                                                        NEW YORK, NY
                                         O NE N E W Y O RK P LA Z A                                   FLORHAM PARK, NJ

                                     N E W Y O R K , NY 10 0 04 -1 90 1                                GARDEN CITY, NY
                                                                                                      SAN FRANCISCO, CA
                                                                                                     FORT LAUDERDALE, FL

                                           (212) 804-4200                                               HOUSTON, TX

                                       FAX: (212) 344-8066
   KEVIN F. BUCKLEY
      (212) 804-4242                    WWW.MOUNDCOTTON.COM
Kbuckley@moundcotton.com


Let us kn

                                                                      March 15, 2021

The Honorable John P. Cronan
United States District Judge
United States District Court for the Southern District of New York
500 Pearl Street
New York, New York 10007-1312

          Re:      J. Kleinhaus & Sons, LLC v. Valley Forge Insurance Company
                   Civ. A. No. 21-cv-02202


Dear Judge Cronan:

       We represent Valley Forge Insurance Company (“Valley Forge”) in the above action.
We are writing in connection with Valley Forge’s Notice of Removal, which was filed on Friday,
March 12, 2021 (ECF Doc. No. 1). As part of the filing, a confidential attorney-client
communication was inadvertently attached as page 2 of 4 of Exhibit 3 (ECF Doc. 1-3). We
understand that the Help Desk at the Southern District has sealed Exhibit 3 in its entirety, and
that Your Honor has been advised of this error.

        In light of the confidential nature of the communication, we are respectfully requesting
that the Court Order that document Doc. 1-3 remain sealed, and a corrected Document 1-3 be
substituted in its place. A corrected version of Exhibit 3 is attached for that purpose.

       We appreciate the Court’s assistance with this matter. If you have any questions, please
do not hesitate to contact the undersigned.

                                                            Respectfully submitted,




Attachment                 This request is granted.


                           SO ORDERED.
                                                                      ___________________________
                           Date: March 16, 2021                       JOHN P. CRONAN
                                 New York, New York                   United States District Judge
